UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                          4/14/2020
DIEGO ABREGO AREVALO, FREDERIC :
BADJI, OMATOLA HAYWOOD,                                   :
NASREDDINE IRATNI, RAUL JOSE,                             :
                                                          :        20-cv-2982 (VSB)
                                        Petitioners- :
                                        Plaintiffs,       :             ORDER
                                                          :
                      -against-                           :
                                                          :
THOMAS DECKER, et al.,                                    :
                                                          :
                                        Respondents. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On April 13, 2020, Petitioners filed a petition for writ of habeas corpus (the “Petition”),

and a motion for a temporary restraining order requesting an order requiring Respondents “to

immediately release Plaintiffs on their own recognizance or on reasonable conditions from

immigration detention, pending further proceedings before this Court.” (Doc. 2.) Attached to

the motion was a temporary restraining order. (Doc. 2-1.) I have preliminarily reviewed the

papers filed by Petitioners and believe that there is a threshold issue concerning whether or not

venue is appropriate in this District or in the District of New Jersey where Petitioners are

currently detained. Accordingly, it is hereby:

        ORDERED that the parties are directed to simultaneously brief the issue of whether

venue is appropriate in this District or the District of New Jersey by on or before Friday, April

17, 2020 at 12 p.m. or as soon thereafter as the parties agree after meeting and conferring.

        IT IS FURTHER ORDERED that in briefing the venue issue the parties should review

the following cases from this District where petitions/cases filed under similar circumstances to
the instant case have been transferred to the District of New Jersey: Sanchez v. Decker, No. 19-

cv-8345 (RA), 2019 WL 6311955 (S.D.N.Y. Nov. 25, 2019); Almazo v. Decker, No. 18 Civ.

9941 (PAE), 2018 WL 5919523 (S.D.N.Y. Nov. 13, 2018) (collecting cases); Gomez v. Decker,

No. 18 Civ. 4009, Transcript of Proceedings Sept. 7, 2018 (filed as Doc. 65 at 7:17–24). I too

have reached this conclusion. See Bonilla v. Decker, No. 20-cv-2483 (VSB) (Order at Doc. 14);

Hernandez v. Shanahan, No. 16-CV-3112 (VSB), 2016 WL 11509988 (S.D.N.Y. Aug. 22,

2016). Other courts in this District have held in similar cases that venue is appropriate in this

District. See, e.g., Cruz v. Decker, No. 18 Civ. 9948 (GBD) (OTW), 2019 WL 4038555

(S.D.N.Y. Aug. 27, 2019), aff’d No. 18 Civ. 9948 (GBD) (OTW), 2019 WL 6318627 (S.D.N.Y.

Nov. 26, 2019)); Rodriguez Sanchez v. Decker, No. 18 Civ. 8798 (AJN), 2019 WL 3840977

(S.D.N.Y. Aug. 15, 2019).

       IT IS FURTHER ORDERED that the parties are to appear for a telephonic conference at

3:30 p.m. on April 17, 2020. The dial in information for that conference is 888-363-4749,

Access Code 2682448.

SO ORDERED.

Dated: April 14, 2020
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
